SECURITY AGREEMENT
among
CIENA CORPORATION,
CERTAIN SUBSIDIARIES OF CIENA CORPORATION
and
DEUTSCHE BANK AG NEW YORK BRANCH,
as COLLATERAL AGENT
________________________________
Dated as of August 13, 2012
________________________________
    








--------------------------------------------------------------------------------

        

SECURITY AGREEMENT, dated as of August 13, 2012, made by each of the undersigned
assignors (each, an “Assignor” and, together with any other entity that becomes
an assignor hereunder pursuant to Section 8.12 hereof, the “Assignors”) in favor
of DEUTSCHE BANK AG NEW YORK BRANCH (in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise, “DBNY”), as
collateral agent (together with any successor collateral agent, the “Collateral
Agent”), for the benefit of the Secured Creditors (as defined below). Certain
capitalized terms as used herein are defined in Article VII hereof. Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
W I T N E S S E T H:
WHEREAS, Ciena Corporation, a Delaware corporation (the “Company”), Ciena
Communications, Inc. a Delaware corporation (together with the Company and each
other Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S.
Borrower pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Ciena Canada, Inc., a corporation incorporated in Canada (together
with each other Wholly-Owned Canadian Subsidiary of the Company that becomes a
Canadian Borrower pursuant to the terms of the Credit Agreement, collectively,
the “Canadian Borrowers”; and the Canadian Borrowers, together with the U.S.
Borrowers, collectively, the “Borrowers”), the lenders from time to time party
thereto (the “Lenders”), Bank of America, N.A., as Syndication Agent, Morgan
Stanley Senior Funding, Inc. and Wells Fargo Bank, National Association, as
Co-Documentation Agents and DBNY, as administrative agent (in such capacity,
together with any successor administrative agent, the “Administrative Agent”)
and as collateral agent (in such capacity, together with any successor
collateral agent, the “Collateral Agent”), have entered into an ABL Credit
Agreement, dated as of August 13, 2012 (as amended, modified, restated and/or
supplemented from time to time, the “Credit Agreement”), providing for the
making of Loans to the Borrowers, and the issuance of, and participation in,
Letters of Credit for the account of the Borrowers, all as contemplated therein
(the Lenders, each Issuing Lender, the Administrative Agent, the Collateral
Agent, each other Agent and the Lead Arrangers are herein called the “Lender
Creditors”);
WHEREAS, the Company and/or one or more of its Subsidiaries have entered into,
or may at any time and from time to time on or after the Effective Date enter
into, one or more Secured Hedging Agreements with one or more Lender
Counterparties (the “Secured Hedging Creditors”);
WHEREAS, the Company and/or one or more of its Subsidiaries and any Lender
(and/or one or more of its banking affiliates) reasonably acceptable to the
Administrative Agent, in each case designated to the Administrative Agent in
writing by the Company as a provider of Treasury Services (as defined below),
including Bank of America, N.A. who is hereby so designated (collectively, the
“Treasury Services Creditors” and, together with the Lender Creditors and the
Secured Hedging Creditors, the “Secured Creditors”), have entered into, or in
the future may enter into, arrangements to provide (i) treasury, depositary or
cash management services (including without limitation, overnight overdraft
services) or (ii) credit card, merchant card, purchasing card or stored value
card services to the Company and its Subsidiaries, and automated clearinghouse

-1-



--------------------------------------------------------------------------------

        

transfers of funds (collectively, “Treasury Services,” and with any written
agreement evidencing such arrangements, as amended, modified, supplemented,
replaced or refinanced from time to time, herein called a “Treasury Services
Agreement”), where such Treasury Services Agreements may be evidenced by
standard account terms of the respective Treasury Services Creditor;
WHEREAS, pursuant to the U.S. Guaranty, each Assignor has jointly and severally
guaranteed to the Secured Creditors the payment when due of all Guaranteed
Obligations as described (and defined) therein;
WHEREAS, it is a condition precedent to (i) the making of Loans to the
Borrowers, and the issuance of (and participation in) Letters of Credit for the
account of the Borrowers, in each case under the Credit Agreement, (ii) the
Secured Hedging Creditors entering into Secured Hedging Agreements with the
Company and/or its Subsidiaries and (iii) the extension of the Treasury Services
by Treasury Services Creditors to the Company and/or its Subsidiaries that each
Assignor shall have executed and delivered to the Collateral Agent this
Agreement; and
WHEREAS, each Assignor will benefit from the incurrence of Loans by the
Borrowers and the issuance of (and participation in) Letters of Credit for the
account of the Borrowers under the Credit Agreement and the entering into by the
Company and/or its Subsidiaries of Secured Hedging Agreements with the Secured
Hedging Creditors and the extension of Treasury Services to the Company and its
Subsidiaries and, accordingly, desires to execute this Agreement in order to (i)
satisfy the condition described in the preceding paragraph and (ii) induce (x)
the Lenders to make Loans to the Borrowers and issue (and/or participate in)
Letters of Credit for the respective accounts of the Borrowers, (y) the Secured
Hedging Creditors to enter into Secured Hedging Agreements with the Company
and/or its Subsidiaries and (z) the Treasury Services Creditors to provide
Treasury Services to the Company and/or its Subsidiaries pursuant to Treasury
Services Agreements;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Assignor, the receipt and sufficiency of which are hereby acknowledged,
each Assignor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Creditors and hereby covenants
and agrees with the Collateral Agent for the benefit of the Secured Creditors as
follows:
ARTICLE I
SECURITY INTERESTS
1.1.    Grant of Security Interests. (a)  As security for the prompt and
complete payment and performance when due of all of its Obligations, each
Assignor does hereby assign and transfer unto the Collateral Agent, and does
hereby pledge and grant to the Collateral Agent, for the benefit of the Secured
Creditors, a continuing security interest in all of the right, title and
interest of such Assignor in, to and under all of the following personal
property (and all rights therein) of such Assignor, or in which or to which such
Assignor has any rights, in each case whether now existing or hereafter from
time to time acquired:
(i)
each and every Account (and all rights to receive payments, indebtedness and
other obligations (whether constituting an Account, Chattel Paper


-2-



--------------------------------------------------------------------------------

        

(including Electronic Chattel Paper), Instrument, Document or General
Intangible));
(ii)
all cash and Money;

(iii)
the Cash Collateral Account and all monies, securities, Instruments and other
investments deposited or required to be deposited in the Cash Collateral
Account;

(iv)
all (x) Deposit Accounts, collection accounts, disbursement accounts and lock
boxes and all cash, Money, checks, other negotiable instruments, funds and other
evidences of payments held therein or credited thereto, (y) Securities Accounts
and Security Entitlements and Securities credited thereto, and all cash, Money,
checks, marketable securities, Financial Assets and other property held therein
or credited thereto, and (z) commodity accounts and all cash, Money, marketable
securities, Financial Assets and other property held therein or credited
thereto;

(v)
all Chattel Paper;

(vi)
all Promissory Notes;

(vii)
all Inventory;

(viii)
all Investment Property;

(ix)
all Payment Intangibles (including corporate and other tax refunds);

(x)
to the extent relating to, evidencing or governing any of the items referred to
in preceding clauses (i) through (ix), all Permits, Documents, General
Intangibles (including data processing software but excluding Copyrights,
Patents, Trade Secrets and Marks), Instruments, Letter-of-Credit Rights, related
letters of credit, guarantees and collateral liens and Commercial Tort Claims or
other claims and causes of action, documents of title, customs receipts,
insurance, shipping and other documents and other materials related to the
foregoing (including to the purchase or import of any Inventory);

(xi)
to the extent relating to, evidencing or governing any of the items referred to
in the preceding clauses (i) through (x), all Supporting Obligations;

(xii)
all books and records relating to the items referred to in the preceding clauses
(i) through (xi) (including all books, databases, customer lists, and records,
whether tangible or electronic, which contain any information relating to any of
the items referred to in the preceding clauses (i) through (xi)); and

(xiii)
all substitutions, replacements accessions, Proceeds and products of any and all
of the foregoing, including collateral security and guarantees with respect


-3-



--------------------------------------------------------------------------------

        

to any of the foregoing and all cash, Money, insurance proceeds, Instruments,
Securities, Financial Assets, income, royalties, payments, licensing, damages
and Deposit Accounts constituting Proceeds of the foregoing (all of the above,
the “Collateral”).
(b)    Notwithstanding anything herein to the contrary, in no event shall the
security interest and lien granted under Section 1.1(a) hereof attach to, and
the term “Collateral” (and the component terms thereof) shall not include, (i)
any property, interest or other rights for so long as the grant of such security
interest shall constitute or result in (A) a breach or termination pursuant to
the terms of, or a default under, any General Intangible, lease, license,
contract, agreement or other document, (B) a breach of any law or regulation
which prohibits the creation of a security interest thereunder (other than to
the extent that any such term specified in clause (A) or (B) above is rendered
ineffective pursuant to Section 9-406, 9 407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
then-applicable law (including the Bankruptcy Code) or principles of equity) or
(C) require the consent of a Governmental Authority to permit the grant of a
security interest therein (and such consent has not been obtained); provided,
however, that such security interest shall attach immediately at such time as
the condition causing such abandonment, invalidation, unenforceability breach or
termination shall no longer be effective and to the extent severable, shall
attach immediately to any portion of such property or other rights that does not
result in any of the consequences specified in clause (A), (B) or (C) above;
(ii) the Pledge Agreement Collateral, including any asset of an Assignor
excluded from the Pledge Agreement Collateral pursuant to the proviso to Section
3.1 of the U.S. Pledge Agreement or the corresponding provision of any other
Pledge Agreement, as applicable; (iii) any treasury stock of an Assignor or
other Margin Stock, in each case, unless the Secured Creditors have made any
necessary filings with the Board of Governors of the United States Federal
Reserve in connection therewith; provided however, that each applicable Assignor
shall provide to the Secured Creditors notice of the existence any Margin Stock
(other than treasury stock) that would constitute Collateral absent this proviso
at the time of delivery of any compliance certificate required to be delivered
pursuant to Section 9.01(d) of the Credit Agreement and, thereafter, such Margin
Stock shall constitute Collateral to the extent the Secured Creditors have made
such necessary filings with the Board of Governors of the United States Federal
Reserve in connection therewith; and (iv) Deposit Accounts the balance of which
consists (x) exclusively of withheld income taxes, employment taxes, or amounts
required to be paid over to certain employee benefit plans and (y) segregated
deposit accounts constituting and the balance of which consists solely of funds
set aside in connection with tax, payroll and trust accounts (the assets
described in preceding clauses (i) through (iv) hereof, collectively, the
“Excluded Assets”); provided that immediately upon the amendment of the Code to
allow the pledge of a greater percentage of the Equity Interests in a Foreign
Subsidiary without causing a repatriation (or deemed repatriation) of earnings
or adverse tax consequences, the Collateral shall include, and the security
interest granted by each Assignor shall attach to, such greater percentage of
Equity Interests of each directly owned Foreign Subsidiary of such Assignor to
secure all other Obligations.
(c)    The security interest of the Collateral Agent under this Agreement
extends to all Collateral which any Assignor may acquire, or with respect to
which any Assignor may obtain rights, at any time during the term of this
Agreement.

-4-



--------------------------------------------------------------------------------

        

Notwithstanding anything herein to the contrary, the Assignors make no
representations or warranties hereunder, and the covenants hereunder shall not
apply, in respect of the Excluded Assets.
1.2.    Grant of License. For purposes of enabling the Collateral Agent to
exercise rights and remedies under this Agreement each Assignor hereby grants to
the Collateral Agent and its agents, representatives and designees an
irrevocable, nonexclusive, royalty free license, rent-free license and rent-free
lease (which will be binding on any successor or assignee of such Assignor) to,
after the occurrence and during the continuance of an Event of Default, have
access to and use all of such Assignor’s (x) Real Property (including the
buildings and other improvements thereon), Equipment and fixtures (whether or
not considered Real Property) and (y) intellectual property (including, without
limitation, all Domain Names, Patents, Marks, Copyrights, Trade Secrets and
object code and access to all media, written or electronic, in which any
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, as well as an
irrevocable, nonexclusive license to grant to any third party a sub-licensable
sub-license to use the foregoing rights, but excluding any source code) for
which the Collateral Agent hereby agrees to take all commercially reasonable
actions in connection with its use of such intellectual property to protect such
Assignor’s rights and interest in such intellectual property (provided that in
any event, the Collateral Agent shall not have any liability in connection
therewith, other than liability which is the direct result of the Collateral
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final and non-appealable decision), for the purpose
of (i) arranging for and effecting the sale, distribution or other disposition
of Collateral located on any such Real Property, including the manufacture,
production, completion, packaging, advertising, distribution and other
preparation of such Collateral (including, without limitation, work-in-process,
raw materials and complete Inventory) for sale, distribution or other
disposition, (ii) selling (by public auction, private sale, going out of
business sale or similar sale, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise and which sale may include augmented
Inventory of the same type sold in any Assignor’s business), (iii) storing or
otherwise dealing with the Collateral, (iv) collecting all Accounts and copying
, using and preserving any and all information relating to the Collateral, and
(v) otherwise dealing with the Collateral as part of the exercise of any rights
or remedies provided to the Collateral Agent hereunder or under the other Credit
Documents, in each case without the interference by any Assignor or any other
Subsidiary of the Company and without incurring any liability to any Assignor or
any other Subsidiary of the Company, except any liability which is the direct
result of the Collateral Agent’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). Each Assignor will, and will cause each of its Subsidiaries to,
cooperate with the Collateral Agent and its agents, representatives and
designees in allowing the Collateral Agent to exercise the foregoing rights. To
the extent that any asset of any Assignor in which the Collateral Agent has
access or use rights as provided above is to be sold or otherwise disposed of
after the occurrence and during the continuance of an Event of Default, such
Assignor shall, if requested by the Collateral Agent in writing, cause the buyer
to agree in writing to be subject to, and comply with the terms of, this Section
1.2. The Collateral Agent shall have the right to bring an action to enforce its
rights under this Section 1.2, including, without limitation, an action seeking
possession of the applicable Collateral and/or specific performance of this
Section 1.2.
1.3.    Power of Attorney. Until this Agreement is terminated in accordance with

-5-



--------------------------------------------------------------------------------

        

its terms, each Assignor hereby constitutes and appoints the Collateral Agent
its true and lawful attorney, irrevocably, with full power after the occurrence
of and during the continuance of an Event of Default (in the name of such
Assignor or otherwise) to act, require, demand, receive, compound and give
acquittance for any and all moneys and claims for moneys due or to become due to
such Assignor under or arising out of the Collateral, to endorse any checks or
other instruments or orders in connection therewith and to file any claims or
take any action or institute any proceedings which the Collateral Agent may deem
to be necessary or advisable to protect the interests of the Secured Creditors,
which appointment as attorney is coupled with an interest.


ARTICLE II
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:
2.1.    Necessary Filings. The provisions of this Agreement (when executed and
delivered by all parties thereto) are effective to create in favor of the
Collateral Agent, for the benefit of the Secured Creditors, a legal, valid and
enforceable security interest in all right, title and interest of the U.S.
Credit Parties in all of the Collateral described herein, and when proper UCC
financing statements have been filed in the appropriate filing offices against
each U.S. Credit Party and/or the Collateral Agent has obtained “control”
(within the meaning of the UCC) of the Core Deposit Accounts and DB Accounts
thereunder, the Collateral Agent, for the benefit of the Secured Creditors,
shall have a perfected security interest in all right, title and interest in all
of the Collateral described herein of such U.S. Credit Party to the extent such
security interest can be perfected by filing a UCC financing statement under the
UCC or, with respect to the Core Deposit Accounts or DB Accounts, by the
Collateral Agent having “control”, subject to no other Liens other than
Permitted Liens (it being understood that the Permitted Liens described in
Section 10.01(s) of the Credit Agreement are subject to the terms of the
Intercreditor Agreement at any time that Permitted Additional Secured
Indebtedness is outstanding).
2.2.    No Liens. Such Assignor is, and as to all Collateral acquired by it from
time to time after the date hereof such Assignor will be, the owner of all
Collateral free from any Lien, security interest, encumbrance or other right,
title or interest of any Person (other than Permitted Liens), and such Assignor
shall defend the Collateral against all claims and demands of all Persons at any
time claiming the same or any interest therein adverse to the Collateral Agent
(other than Permitted Liens).
2.3.    Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any relevant jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements, similar statements or
instruments of registration filed in respect of Permitted Liens), and so long as
the Termination Date has not occurred, such Assignor will not execute or
authorize to be filed in any public office any financing statement (or similar
statement or instrument

-6-



--------------------------------------------------------------------------------

        

of registration under the law of any jurisdiction) or statements relating to the
Collateral, except financing statements filed or to be filed in respect of and
covering the security interests granted hereby by such Assignor or in connection
with Permitted Liens.
2.4.    Chief Executive Office, Record Locations. The chief executive office of
such Assignor is, on the date of this Agreement, located at the address
indicated on Annex A hereto for such Assignor. During the period of the four
calendar months preceding the date of this Agreement, the chief executive office
of such Assignor has not been located at any address other than that indicated
on Annex A in accordance with the immediately preceding sentence, in each case
unless each such other address is also indicated on Annex A hereto for such
Assignor.
2.5.    Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc.As of the date hereof, the exact legal name of each
Assignor, the type of organization of such Assignor, whether or not such
Assignor is a Registered Organization, the jurisdiction of organization of such
Assignor, such Assignor’s Location, the organizational identification number (if
any) of such Assignor, the Federal Employer Identification Number (if any) and
whether or not such Assignor is a Transmitting Utility, is listed on Annex B
hereto for such Assignor. Such Assignor shall not change its legal name, its
type of organization, its status as a Registered Organization (in the case of a
Registered Organization), its status as a Transmitting Utility or as a Person
which is not a Transmitting Utility, as the case may be, its jurisdiction of
organization, its Location, its organizational identification number (if any) or
its Federal Employer Identification Number (if any) from that used on Annex B
hereto, except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Credit Documents and so long as
same do not involve (x) a Registered Organization ceasing to constitute same or
(y) such Assignor changing its jurisdiction of organization or Location from the
United States or a State thereof to a jurisdiction of organization or Location,
as the case may be, outside the United States or a State thereof) if (i) it
shall have given to the Collateral Agent not less than 10 days’ prior written
notice of each change to the information listed on Annex B (as adjusted for any
subsequent changes thereto previously made in accordance with this sentence),
together with a supplement to Annex B which shall correct all information
contained therein for such Assignor, and (ii) in connection with the respective
change or changes, it shall have taken all action reasonably necessary or
requested by the Collateral Agent to maintain the security interests of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected and in full force and effect. In addition, to the extent that
such Assignor does not have an organizational identification number on the date
hereof and later obtains one, such Assignor shall promptly thereafter notify the
Collateral Agent of such organizational identification number and shall take all
actions reasonably requested by the Collateral Agent to the extent necessary to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.
2.6.    Trade Names; etc.As of the date hereof, such Assignor does not have or
operate in any jurisdiction under, or in the five years preceding the date
hereof has not had or has not operated in any jurisdiction under, any trade
names, fictitious names or other names except its legal name as specified in
Annex B and such other trade or fictitious names as are listed on Annex

-7-



--------------------------------------------------------------------------------

        

C hereto for such Assignor.
2.7.    Certain Significant Transactions. During the one year period preceding
the date of this Agreement, no Person shall have merged or consolidated with or
into any Assignor, and no Person shall have liquidated into, or transferred all
or substantially all of its assets to, any Assignor, in each case except as
described in Annex D hereto. With respect to any transactions so described in
Annex D hereto, the respective Assignor shall have furnished such information
with respect to the Person (and the assets of the Person and locations thereof)
which merged with or into or consolidated with such Assignor, or was liquidated
into or transferred all or substantially all of its assets to such Assignor, and
shall have furnished, or caused to be furnished, to the Collateral Agent such
UCC lien searches as may have been requested by the Collateral Agent with
respect to such Person and its assets, to establish that no security interest
(excluding Permitted Liens) continues perfected on the date hereof with respect
to any Person described above (or the assets transferred to the respective
Assignor by such Person), including without limitation pursuant to Section
9-316(a)(3) of the UCC.
2.8.    Collateral in the Possession of a Bailee. Without limiting the
provisions of the Credit Agreement, if an Event of Default shall occur and be
continuing and if any Inventory or other Goods, other than Inventory or Goods
having a market value not in excess of $2,500,000 in the aggregate, are in the
possession of a bailee, such Assignor shall promptly notify the Collateral Agent
thereof and, if requested by the Collateral Agent, shall use its commercially
reasonable efforts to promptly obtain an acknowledgment from such bailee, in
form and substance reasonably satisfactory to the Collateral Agent, that the
bailee holds such Collateral for the benefit of the Collateral Agent and shall
act upon the instructions of the Collateral Agent, without the further consent
of such Assignor. The Collateral Agent agrees with such Assignor that the
Collateral Agent shall not give any such instructions unless an Event of Default
has occurred and is continuing.
2.9.    Recourse. This Agreement is made with full recourse to each Assignor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein and in the other
Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.
ARTICLE III
SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL
3.1.    Additional Representations and Warranties. As of the time when each of
its Accounts arises, each Assignor shall be deemed to have represented and
warranted that each such Eligible Account, and all records, papers and documents
relating thereto (if any) are genuine and what they purport to be, and that all
papers and documents (if any) relating thereto (i) will, to the knowledge of a
Responsible Officer of such Assignor, represent the genuine, legal, valid and
binding obligation of the account debtor evidencing indebtedness unpaid and owed
by the respective account debtor arising out of the performance of labor or
services or the sale or lease and delivery of the merchandise listed therein, or
both, enforceable against the account debtor in accordance with its terms,
subject to applicable bankruptcy, insolvency or other similar laws generally
affecting

-8-



--------------------------------------------------------------------------------

        

creditors’ rights and equitable principles, (ii) will be the only original
writings evidencing and embodying such obligation of the account debtor named
therein (other than copies created for general accounting or other ordinary
corporate purposes), and (iii) will be in compliance and will conform in all
material respects with all applicable federal, state and local laws and
applicable laws of any relevant foreign jurisdiction.
3.2.    Maintenance of Records. Each Assignor will keep and maintain at its own
cost and expense accurate records of its Accounts and Contracts, in accordance
with Section 9.02 of the Credit Agreement, and such Assignor will make the same
available on such Assignor’s premises to the Collateral Agent for inspection in
accordance with Section 9.02 of the Credit Agreement. Upon the occurrence and
during the continuance of an Event of Default and at the request of the
Collateral Agent, such Assignor shall, at its own cost and expense, deliver
copies (or, if requested by the Collateral Agent after the occurrence and during
the continuance of an Event of Default, originals) of all tangible evidence of
its Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contracts) and such books and records to the
Collateral Agent or to its representatives (copies of such evidence and books
and records may be retained by such Assignor). Upon the occurrence and during
the continuance of an Event of Default and if the Collateral Agent so directs,
such Assignor shall legend, in form and manner reasonably satisfactory to the
Collateral Agent, the Accounts and the Contracts, as well as books, records and
documents (if any) of such Assignor evidencing or pertaining to such Accounts
and Contracts with an appropriate reference to the fact that such Accounts and
Contracts have been assigned to the Collateral Agent and that the Collateral
Agent has a security interest therein.
3.3.    Direction to Account Debtors; Contracting Parties; etc. Upon the
occurrence and during the continuance of an Event of Default (but without
limiting the provisions of the Credit Agreement), if the Collateral Agent so
directs any Assignor, such Assignor agrees (x) to cause all payments on account
of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (y) that the Collateral Agent may, at its option, directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (x), and (z)
that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Assignor. Without notice to or
assent by any Assignor, the Collateral Agent may, upon the occurrence and during
the continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 5.4 of this Agreement. The
reasonable out-of-pocket costs and expenses of collection (including reasonable
out-of-pocket attorneys’ fees), whether incurred by an Assignor or the
Collateral Agent, shall be borne by the relevant Assignor. The Collateral Agent
shall deliver a copy of each notice given to any such obligors referred to in
the preceding clause (y) to the relevant Assignor, provided that (x) the failure
by the Collateral Agent to so notify such Assignor shall not affect the
effectiveness of such notice or the other rights of the Collateral Agent created
by this Section 3.3 and (y) no such notice shall be required if an Event of
Default of the type described in Section 11.05 of the Credit Agreement has
occurred and is continuing.
3.4.    Modification of Terms; etc. Except (w) in accordance with such
Assignor’s

-9-



--------------------------------------------------------------------------------

        

ordinary course of business, (x) as otherwise in such Assignor’s reasonable
business judgment, (y) as permitted by the Credit Agreement or (z) as permitted
by Section 3.5 hereof, no Assignor shall rescind or cancel any indebtedness
evidenced by any Account or under any Contract, or modify any term thereof or
make any adjustment with respect thereto, or extend or renew the same, or
compromise or settle any dispute, claim, suit or legal proceeding relating
thereto, or sell any Account or Contract, or interest therein, without the prior
written consent of the Collateral Agent. Except to the extent otherwise
permitted by this Agreement or the Credit Agreement, no Assignor will do
anything to impair the rights of the Collateral Agent in the Accounts or
Contracts.
3.5.    Collection. Except as such Assignor otherwise determines in its
reasonable business judgment, each Assignor shall endeavor in accordance with
reasonable business practices to cause to be collected from the account debtor
named in each of its Accounts or obligor under any Contract, as and when due
(including, without limitation, amounts which are delinquent, such amounts to be
collected in accordance with generally accepted lawful collection procedures)
any and all amounts owing under or on account of such Account or Contract, and
apply promptly upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, any Assignor may allow in the ordinary
course of business as adjustments to amounts owing under its Accounts and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Assignor finds
appropriate in accordance with its reasonable business judgment, (ii) a refund
or credit due as a result of returned or damaged merchandise or improperly
performed services or for other reasons which such Assignor finds appropriate in
accordance with its reasonable business judgment and (iii) such other
adjustments which such Assignor finds appropriate in accordance with its
reasonable business judgment.
3.6.    Instruments. If any Assignor owns or acquires any Instrument of
$3,000,000 or more constituting Collateral (other than (x) checks and other
payment instruments received and collected in the ordinary course of business
and (y) any Instrument subject to pledge pursuant to the Pledge Agreement), such
Assignor will within 30 days thereafter notify the Collateral Agent thereof, and
upon request by the Collateral Agent will promptly deliver such Instrument to
the Collateral Agent appropriately endorsed to the order of the Collateral
Agent.
3.7.    Assignors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Collateral Agent or any other Secured Creditor of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Creditor be obligated in any manner to perform any of the
obligations of any Assignor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action

-10-



--------------------------------------------------------------------------------

        

to enforce any performance or to collect the payment of any amounts which may
have been assigned to them or to which they may be entitled at any time or
times.
3.8.    Assignors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.
3.9.    Letter-of-Credit Rights. If any Assignor is at any time a beneficiary
under a letter of credit constituting Collateral in respect of Eligible Accounts
or Eligible Inventory, with a stated amount of $3,000,000 or more in the
aggregate, such Assignor shall, no later than the next date required to deliver
a compliance certificate pursuant to Section 9.01(d) of the Credit Agreement,
notify the Collateral Agent thereof and, at the request of the Collateral Agent,
such Assignor shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, use its commercially reasonable efforts to
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Collateral Agent of the proceeds of any drawing under
such letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of such letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are retained by the Collateral Agent and to be applied as provided in
this Agreement only after the occurrence and during the continuance of an Event
of Default.
3.10.    Commercial Tort Claims. Each Commercial Tort Claim constituting
Collateral in an amount of $3,000,000 or more of each Assignor in existence on
the date of this Agreement is described in Annex E hereto. If any Assignor shall
at any time after the date of this Agreement acquire a Commercial Tort Claim
constituting Collateral in an amount (taking the greater of the aggregate
claimed damages thereunder or the reasonably estimated value thereof) of
$3,000,000 or more, such Assignor shall no later than 30 days thereafter notify
the Collateral Agent thereof in a writing signed by such Assignor and describing
the details thereof and shall grant to the Collateral Agent in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.
3.11.    Chattel Paper. Upon the request of the Collateral Agent made at any
time or from time to time, each Assignor shall promptly furnish to the
Collateral Agent a list of all Electronic Chattel Paper constituting Collateral
held or owned by such Assignor. Furthermore, if requested by the Collateral
Agent, each Assignor shall promptly take all actions which are commercially
reasonably so that the Collateral Agent has “control” of all Electronic Chattel
Paper, to the extent

-11-



--------------------------------------------------------------------------------

        

that the aggregate value or face amount of such Electronic Chattel Paper equals
or exceeds $3,000,000 in the aggregate, in accordance with the requirements of
Section 9-105 of the UCC. Each Assignor will promptly (and in any event within
10 days) following any request by the Collateral Agent deliver all of its
Tangible Chattel Paper to the Collateral Agent, to the extent that the aggregate
value or face amount of such Tangible Chattel Paper equals or exceeds $3,000,000
in the aggregate.
3.12.    Further Actions. Each Assignor will, at its own expense take such
actions as are required by Section 9.12(a) of the Credit Agreement.


ARTICLE IV

PROVISIONS CONCERNING ALL COLLATERAL
4.1.    Protection of Collateral Agent’s Security. Except as otherwise not
prohibited by the Credit Documents, no Assignor will do anything to impair the
rights of the Collateral Agent in the Collateral. Each Assignor will at all
times maintain insurance, at such Assignor’s own expense to the extent and in
the manner provided in the Credit Agreement. Except to the extent otherwise
permitted to be retained by such Assignor or applied by such Assignor pursuant
to the terms of the Credit Agreement, the Collateral Agent shall, at the time
any proceeds of such insurance are distributed to the Secured Creditors, apply
such proceeds in accordance with Section 5.4 hereof. Each Assignor assumes all
liability and responsibility in connection with the Collateral acquired by it
and the liability of such Assignor to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Assignor.
4.2.    Additional Information. Each Assignor will, at its own expense, from
time to time upon the reasonable request of the Collateral Agent, promptly (and
in any event within 10 days after its receipt of the respective request) furnish
to the Collateral Agent such information with respect to the Collateral
(including the identity of the Collateral or such components thereof as may have
been requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be requested by the Collateral Agent. Without limiting
the forgoing, each Assignor agrees that it shall promptly (and in any event
within 10 days after its receipt of the respective request) furnish to the
Collateral Agent such updated Annexes hereto as may from time to time be
reasonably requested by the Collateral Agent.
4.3.    Financing Statements. Each Assignor agrees to execute and deliver (or
cause to be executed and delivered) to the Collateral Agent such financing
statements, in form reasonably acceptable to the Collateral Agent, as the
Collateral Agent may from time to time reasonably request or as are reasonably
necessary or desirable in the opinion of, and at the request of, the Collateral
Agent to establish and maintain a valid, enforceable, perfected security
interest in the Collateral as provided herein and the other rights and security
contemplated hereby. Each Assignor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Assignor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of such Assignor where permitted by law (and such
authorization includes describing the Collateral

-12-



--------------------------------------------------------------------------------

        

as “all assets” of such Assignor or words of similar effect). Notwithstanding
the foregoing, if reasonably requested by any Assignor, the Collateral Agent
shall, at Assignor’s expense, make such filings as may be reasonably requested
to evidence that the security interests hereunder do not attach to any property
that constitutes Excluded Assets.
ARTICLE V
REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
5.1.    Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees
that, if any Event of Default shall have occurred and be continuing, then and in
every such case, the Collateral Agent, in addition to any rights now or
hereafter existing under applicable law and under the other provisions of this
Agreement, shall have all rights as a secured creditor under any UCC, and such
additional rights and remedies to which a secured creditor is entitled under the
laws in effect in all relevant jurisdictions and may:
(i)    personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;
(ii)    instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;
(iii)    instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account;
(iv)    sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 5.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
(v)    take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:
(x)    forthwith cause the same to be moved to the place or places so designated
by the Collateral Agent and there delivered to the Collateral Agent;
(y)    store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in

-13-



--------------------------------------------------------------------------------

        

Section 5.2 hereof; and
(z)    while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition;
(vi)    exercise the rights granted under Section 1.2 hereof;
(vii)    apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 5.4; and
(viii)    take any other action as specified in clauses (1) through (5),
inclusive, of Section 9-607(a) of the UCC;
it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Lenders and that no other
Secured Creditor shall have any right individually to seek to enforce or to
enforce this Agreement or to realize upon the security to be granted hereby, it
being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Secured Creditors upon the terms of
this Agreement and the other Security Documents.
5.2.    Remedies; Disposition of the Collateral. If any Event of Default shall
have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 5.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable. Any of such Collateral may be sold, leased or otherwise
disposed of, in the condition in which the same existed when taken by the
Collateral Agent or after any overhaul or repair at the expense of the relevant
Assignor which the Collateral Agent shall determine to be commercially
reasonable. Any such sale, lease or other disposition may be effected by means
of a public disposition or private disposition, effected in accordance with the
applicable requirements (in each case if and to the extent applicable) of
Sections 9-610 through 9-613 of the UCC and/or such other mandatory requirements
of applicable law as may apply to the respective disposition. The Collateral
Agent may, without notice or publication, adjourn any public or private
disposition or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the disposition, and such disposition may be
made at any time or place to which the disposition may be so adjourned. To the
extent permitted by any such requirement of law, the Collateral Agent may bid
for and become the purchaser (and may pay all or any portion of the purchase
price by crediting Obligations against the purchase price) of the Collateral or
any item

-14-



--------------------------------------------------------------------------------

        

thereof, offered for disposition in accordance with this Section 5.2 without
accountability to the relevant Assignor. If, under applicable law, the
Collateral Agent shall be permitted to make disposition of the Collateral within
a period of time which does not permit the giving of notice to the relevant
Assignor as hereinabove specified, the Collateral Agent need give such Assignor
only such notice of disposition as shall be required by such applicable law.
Each Assignor agrees to do or cause to be done all such other acts and things as
may be reasonably necessary to make such disposition or dispositions of all or
any portion of the Collateral valid and binding and in compliance with any and
all applicable laws, regulations, orders, writs, injunctions, decrees or awards
of any and all courts, arbitrators or governmental instrumentalities, domestic
or foreign, having jurisdiction over any such sale or sales, all at such
Assignor’s expense.
5.3.    Waiver of Claims. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, IN EACH CASE AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES, and each Assignor hereby further waives, to the extent
permitted by law:
(i)    all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);
(ii)    all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and
(iii)    all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.
5.4.     Application of Proceeds. (a) All moneys collected by the Collateral
Agent (or, to the extent the Pledge Agreement or any other Security Document
requires proceeds of collateral under such other Security Document to be applied
in accordance with the provisions of this Agreement, the Pledgee or collateral
agent under such other Security Document) upon any sale or other disposition of
the Collateral, in connection with the Collateral Agent’s exercise of remedies
following the occurrence and during the continuance of an Event of Default,
together with all other

-15-



--------------------------------------------------------------------------------

        

moneys received by the Collateral Agent hereunder or under any other Security
Document, shall be applied as follows:
(i)    first, to the payment of all amounts owing the Collateral Agent of the
type described in clauses (iv), (v), (vi) and (vii) of the definition of
“Obligations”;
(ii)    second, to the extent proceeds remain after the application pursuant to
preceding clause (i), an amount equal to the outstanding Primary Obligations
which are Credit Document Obligations shall be paid to the Lender Creditors as
provided in Section 5.4(e) hereof, with each such Lender Creditor receiving an
amount equal to its outstanding Primary Obligations which are Credit Document
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of the amount remaining to be distributed;
(ii)    third, to the extent proceeds remain after the application pursuant to
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations which are Credit Document Obligations shall be paid to the Lender
Creditors as provided in Section 5.4(e) hereof, with each such Lender Creditor
receiving an amount equal to its outstanding Secondary Obligations which are
Credit Document Obligations or, if the proceeds are insufficient to pay in full
all such Secondary Obligations, its Pro Rata Share of the amount remaining to be
distributed;
(iv)    fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), an amount equal to the outstanding Primary
Obligations which are Other Obligations shall be paid to the Other Creditors as
provided in Section 5.4(e) hereof, with each such Other Creditor receiving an
amount equal to its outstanding Primary Obligations which are Other Obligations
or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of the amount remaining to be distributed;
    (v)    fifth, to the extent proceeds remain after the application pursuant
to preceding clauses (i) through (iv), inclusive, an amount equal to the
outstanding Secondary Obligations which are Other Obligations shall be paid to
the Other Creditors as provided in Section 5.4(e) hereof, with each such Other
Creditor receiving an amount equal to its outstanding Secondary Obligations
which are Other Obligations or, if the proceeds are insufficient to pay in full
all such Primary Obligations, its Pro Rata Share of the amount remaining to be
distributed; and
(vi)    sixth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (v), inclusive, and following the termination of
this Agreement pursuant to Section 8.8(a) hereof, to the relevant Assignor or to
whomever may be lawfully entitled to receive such surplus.
(b)    For purposes of this Agreement: (i) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations
owing

-16-



--------------------------------------------------------------------------------

        

to the applicable Secured Creditors entitled thereto, as the case may be; (ii)
“Primary Obligations” shall mean (x) in the case of the Credit Document
Obligations all principal of, premium, fees and interest on, all Loans, all
Unpaid Drawings (and all interest thereon), the Stated Amount of (and the
obligation to cash collateralize) all outstanding Letters of Credit and all Fees
and (y) in the case of the Other Obligations, all amounts due to an Other
Creditor under each Secured Hedging Agreement and/or Treasury Services
Agreement, as applicable (other than indemnities, fees (including, without
limitation, reasonable attorneys’ fees) and similar obligations and
liabilities); and (iii) “Secondary Obligations” shall mean all Obligations other
than Primary Obligations.
(c)    When payments to Secured Creditors are based upon their respective Pro
Rata Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 5.4 only) (i)
first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors
entitled to such distribution, with each such Secured Creditor whose Primary
Obligations or Secondary Obligations, as the case may be, have not been paid in
full to receive an amount equal to such excess amount multiplied by a fraction
the numerator of which is the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of such Secured Creditor and the denominator of
which is the unpaid Primary Obligations or Secondary Obligations, as the case
may be, of all Secured Creditors entitled to such distribution.
(d)    Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Security Documents, agrees and acknowledges that if the Lender
Creditors receive (or are to receive) a distribution on account of undrawn
amounts with respect to Letters of Credit issued under the Credit Agreement
(which shall only occur after all outstanding Revolving Loans under the Credit
Agreement and Unpaid Drawings have been paid in full), such amounts shall be
paid to the Administrative Agent under the Credit Agreement and held by it, for
the equal and ratable benefit of the Lender Creditors, as cash security for the
repayment of Obligations owing to the Lender Creditors as such. If any amounts
are held as cash security pursuant to the immediately preceding sentence, then
upon the termination of all outstanding Letters of Credit under the Credit
Agreement, and after the application of all such cash security to the repayment
of all Obligations owing to the Lender Creditors after giving effect to the
termination of all such Letters of Credit, if there remains any excess cash,
such excess cash shall be returned by the Administrative Agent to the Collateral
Agent for distribution in accordance with Section 5.4(a) hereof.
(e)    All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors, and (y) if to the Secured Hedging Creditors or the Treasury Services
Creditors, to the trustee, paying agent or other similar representative (each, a
“Representative”) for the Secured Hedging Creditors or the Treasury Services
Creditors, as applicable, or, in the absence of such a Representative, directly
to the Secured Hedging Creditors or the Treasury Services Creditors, as
applicable.
(f)    For purposes of applying payments received in accordance with this
Section

-17-



--------------------------------------------------------------------------------

        

5.4, the Collateral Agent shall be entitled to rely upon the Administrative
Agent and (ii) the Representative or, in the absence of such a Representative,
upon the Secured Hedging Creditors and the Treasury Services Creditors, as
applicable, for a determination (which the Administrative Agent, each
Representative, the Secured Hedging Creditors and the Treasury Services
Creditors agree (or shall agree) to provide upon request of the Collateral
Agent) of the outstanding Primary Obligations and Secondary Obligations owed to
the Lender Creditors, the Secured Hedging Creditors or the Treasury Services
Creditors, as the case may be. Unless it has received written notice from a
Lender Creditor, a Secured Hedging Creditor or a Treasury Services Creditor to
the contrary, the Administrative Agent and each Representative, in furnishing
information pursuant to the preceding sentence, and the Collateral Agent, in
acting hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding. Unless it has written notice from a Secured Hedging Creditor to the
contrary, the Collateral Agent, in acting hereunder, shall be entitled to assume
that no Secured Hedging Agreements are in existence.
(g)    It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.
(h)    It is understood and agreed by each Assignor and each Secured Creditor
that the Collateral Agent shall have no liability for any determinations made by
it in this Section 5.4, in each case except to the extent resulting from the
gross negligence or willful misconduct of the Collateral Agent (as determined by
a court of competent jurisdiction in a final and non-appealable decision). Each
Assignor and each Secured Creditor also agrees that the Collateral Agent may
(but shall not be required to), at any time and in its sole discretion, and with
no liability resulting therefrom, petition a court of competent jurisdiction
regarding any application of Collateral in accordance with the requirements
hereof, and the Collateral Agent shall be entitled to wait for, and may
conclusively rely on, any such determination.
5.5.    Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

-18-



--------------------------------------------------------------------------------

        

5.6.    Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

ARTICLE VI
INDEMNITY
6.1.    Indemnity. (a)  Each Assignor jointly and severally agrees to indemnify,
reimburse and hold the Collateral Agent, each other Lender and their respective
successors, assigns, employees, affiliates and agents (hereinafter in this
Section 6.1 referred to individually as “Indemnitee,” and collectively as
“Indemnitees”) harmless, in accordance with Section 13.01(c) of the Credit
Agreement, any and all liabilities, obligations, losses, damages, penalties,
claims, actions (including removal or remedial actions), judgments, suits,
costs, expenses and disbursements (including reasonable and documented
out-of-pocket attorneys’ and consultants’ fees and disbursements (but limited,
in the case of attorneys’ fees and disbursements, to one counsel to the
Administrative Agent, one additional counsel for all Issuing Lenders and
Lenders, taken as a whole, one local counsel for the Administrative Agent and
the Lenders, taken as a whole, in each relevant jurisdiction, and, solely in the
case of an actual or perceived conflict of interests, one additional counsel in
each relevant jurisdiction to each group of affected Lenders similarly situated,
taken as a whole)) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (i) any
investigation, litigation or other proceeding (whether or not the Lead
Arrangers, the Administrative Agent, the Collateral Agent, the Syndication
Agent, any Co-Documentation Agent, any Issuing Lender or any Lender is a party
thereto and whether or not such investigation, litigation or other proceeding is
brought by or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of any
Letter of Credit or the proceeds of any Loans hereunder or the consummation of
the Transaction or any other transactions contemplated herein or in any other
Credit Document or the exercise of any of their rights or remedies provided
herein or in the other Credit Documents or (ii) (x) the handling of the Credit
Account and Collateral of the Borrowers as provided in this Agreement or (y) the
Agents’ and the Lenders’ relying on any instructions of the Company, or (z) any
other action taken by the Agents or the Lenders hereunder or under the other
Credit Documents; provided that no Indemnitee shall be indemnified pursuant to
this Section 6.1(a) for losses, damages or liabilities to the extent caused by
the gross negligence or willful misconduct of such Indemnitee (as determined by
a court of competent jurisdiction in a final and non-appealable decision). Each
Assignor agrees that upon written notice by any Indemnitee of the assertion of
such a liability, obligation, damage, injury, penalty, claim, demand, action,
suit or judgment, the relevant Assignor shall assume full responsibility for the
defense thereof. Each Indemnitee agrees to use its best efforts to promptly
notify the relevant Assignor of any such assertion of which such Indemnitee has
knowledge.

-19-



--------------------------------------------------------------------------------

        

(b)    Without limiting the application of Section 6.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable and documented out-of-pocket fees, costs and expenses of
whatever kind or nature incurred in connection with the creation, preservation
or protection of the Collateral Agent’s Liens on, and security interest in, the
Collateral, including, without limitation, all fees and taxes in connection with
the recording or filing of instruments and documents in public offices, payment
or discharge of any taxes or Liens upon or in respect of the Collateral,
premiums for insurance with respect to the Collateral and all other fees, costs
and expenses in connection with protecting, maintaining or preserving the
Collateral and the Collateral Agent’s interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Collateral.
(c)    If and to the extent that the obligations of any Assignor under this
Section 6.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.
6.2.    Indemnity Obligations Secured by Collateral; Survival. Any amounts paid
by any Indemnitee as to which such Indemnitee has the right to reimbursement
hereunder or under the other Credit Documents shall constitute Obligations
secured by the Collateral. The indemnity obligations of each Assignor contained
in this Article VI shall continue in full force and effect notwithstanding the
full payment of all of the other Obligations and notwithstanding the full
payment of all the Notes issued, and Loans made, under the Credit Agreement, the
termination of all Letters of Credit issued under the Credit Agreement, the
termination of all Secured Hedging Agreements entered into with the Secured
Hedging Creditors, the termination of all Treasury Services Agreements entered
into with the Treasury Services Creditors and the payment of all other
Obligations and notwithstanding the discharge thereof and the occurrence of the
Termination Date.

ARTICLE VII
DEFINITIONS
The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.
“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event shall include but shall not be limited to, all rights to payment of
any monetary obligation, whether or not earned by performance, (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, (v) for energy provided or to be provided, (vi) for the use or hire
of a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a State, governmental unit of a State, or person licensed or authorized to
operate the game by a State or governmental unit of a State. Without limiting
the foregoing, the term “account” shall include all Health-Care-Insurance
Receivables.

-20-



--------------------------------------------------------------------------------

        

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.
“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.
“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.
“Borrower” shall have the meaning provided in the recitals of this Agreement.
“Canadian Borrower” shall have the meaning provided in the recitals of this
Agreement.
“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.
“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York. Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.
“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.
“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.
“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.
“Company” shall have the meaning provided in the recitals of this Agreement.
“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.
“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements).
“Copyrights” shall mean any United States or foreign rights in any copyrightable
work now or hereafter owned by any Assignor, including any registrations of any
copyrights, in the United States Copyright Office or any foreign equivalent
office, as well as any application for a copyright registration now or hereafter
made with the United States Copyright Office or any foreign

-21-



--------------------------------------------------------------------------------

        

equivalent office by any Assignor.
“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.
“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article VII.
“Credit Documents” shall have the meaning provided in the Credit Agreement.
“DBNY” shall have the meaning provided in the first paragraph of this Agreement.
“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York and all other demand, deposit, time, savings, cash management, passbook and
similar accounts.
“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.
“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.
“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.
“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event, shall include, but shall not be limited to, all machinery, equipment,
furnishings, fixtures and vehicles now or hereafter owned by any Assignor and
any and all additions, substitutions and replacements of any of the foregoing
and all accessions thereto, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.
“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.
“Excluded Assets” shall have the meaning provided in Section 1.1(b) of this
Agreement.
“Financial Assets” means all present and future “financial assets” (as defined
in Article 8 of the UCC).
“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.
“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York.

-22-



--------------------------------------------------------------------------------

        

“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the Uniform Commercial Code as in effect
on the date hereof in the State of New York.
“Indemnitee” shall have the meaning provided in Section 6.1(a) of this
Agreement.
“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.
“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as in effect on the date hereof
in the State of New York.
“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.
“Lender Counterparty” shall mean any counterparty to an Interest Rate Protection
Agreement and/or Other Hedging Agreement that is (a) the Administrative Agent, a
Lender or an affiliate of the Administrative Agent or a Lender or (b) the
Administrative Agent, a Lender or an affiliate of the Administrative Agent or a
Lender at the time such Person enters into such Interest Rate Protection
Agreement and/or Other Hedging Agreement (even if the Administrative Agent or
such Lender subsequently ceases to be the Administrative Agent or a Lender, as
the case may be, under this Agreement for any reason, together with the
Administrative Agent’s, such Lender’s or such affiliate’s successor and
assigns), so long as the Administrative Agent, such Lender, such affiliate or
such successor or assign participates in such Interest Rate Protection Agreement
and/or Other Hedging Agreement.
“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.
“Lenders” shall have the meaning provided in the recitals of this Agreement.
“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.
“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.
“Marks” shall mean all right, title and interest in and to any trademarks,
service marks and trade names now held or hereafter acquired by any Assignor,
including any registration or application for registration of any trademarks and
service marks now held or hereafter acquired

-23-



--------------------------------------------------------------------------------

        

by any Assignor, which are registered or filed in the United States Patent and
Trademark Office or the equivalent thereof in any state of the United States or
any equivalent foreign office or agency, as well as any unregistered trademarks
and service marks used by an Assignor as well as any trade dress, logos,
designs, fictitious business names and other business identifiers used by any
Assignor.
“Money” means all present and future “money” (as defined in Article 9 of the
UCC).
“Obligations” shall mean and include, as to any Assignor, all of the following:
(i)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations under Letters of Credit, fees, costs and indemnities (including,
without limitation, all interest, fees and expenses that accrue after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Assignor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest, fees or expenses is allowed in any such proceeding)) of
such Assignor to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, each Credit Document to
which such Assignor is a party (including, without limitation, in the event such
Assignor is a Guarantor, all such obligations, liabilities and indebtedness of
such Assignor under its Guaranty) and the due performance and compliance by such
Assignor with all of the terms, conditions and agreements contained in each such
Credit Document (all such obligations, liabilities and indebtedness under this
clause (i), except to the extent consisting of obligations or indebtedness with
respect to Secured Hedging Agreements or Treasury Services Agreements, being
herein collectively called the “Credit Document Obligations”);
(ii)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including without limitation, all interest, fees and expenses that accrue after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Assignor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest, fees or expenses is allowed in any such proceeding)
owing by such Assignor to the Secured Hedging Creditors, now existing or
hereafter incurred under, arising out of or in connection with any Secured
Hedging Agreement, whether such Secured Hedging Agreement is now in existence or
hereinafter arising (including, without limitation, in the case of an Assignor
that is a Guarantor, all obligations, liabilities and indebtedness of such
Assignor under its Guaranty in respect of the Secured Hedging Agreements), and
the due performance and compliance by such Assignor with all of the terms,
conditions and agreements contained in each such Secured Hedging Agreement (all
such obligations, liabilities and indebtedness under this clause (ii) being
herein collectively called the “Secured Hedging Obligations”);
(iii)    the full and prompt payment when due (whether at the stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation, all
interest, fees and expenses

-24-



--------------------------------------------------------------------------------

        

that accrue after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency, reorganization or similar proceeding at
the rate provided for in the respective documentation, whether or not such
interest, fees or expenses is allowed in any such proceeding) owing by such
Assignor to each Treasury Services Creditor with respect to Treasury Services,
whether now in existence or hereafter arising in each case under any Treasury
Services Agreement (including, without limitation, in the case of an Assignor
that is a Guarantor, all obligations, liabilities and indebtedness of such
Assignor under its Guaranty in respect of the Secured Hedging Agreements) (all
such obligations, liabilities and indebtedness described in this clause (iii)
being herein collectively called the “Treasury Services Obligations” and,
together with the Secured Hedging Obligations, the “Other Obligations”);
(iv)    any and all sums advanced by the Collateral Agent in order to preserve
the Collateral or preserve its security interest in the Collateral;
(v)    in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i), (ii) and (iii) above, after an Event of Default shall have occurred
and be continuing, the reasonable expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by the Collateral Agent of its rights hereunder, together
with reasonable attorneys’ fees and court costs;
(vi)    all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 6.1 of this Agreement; and
(vii)    all amounts owing to any Agent pursuant to any of the Credit Documents
in its capacity as such;
it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether now existing or hereinafter
incurred or extended from time to time after the date of this Agreement.
“Other Creditors” shall mean the Secured Hedging Creditors and the Treasury
Services Creditors.
“Other Obligations” shall have the meaning provided in the definition of
“Obligations”.
“Patents” shall mean any patent in or to which any Assignor now or hereafter has
any right, title or interest therein, and any divisions, continuations
(including, but not limited to, continuations-in-parts) and improvements
thereof, as well as any application for a patent now or hereafter made by any
Assignor.
“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, consent, approval, rights,
orders, variances, franchises or authorizations of or from any Governmental
Authority or agency.

-25-



--------------------------------------------------------------------------------

        

“Primary Obligations” shall have the meaning provided in Section 5.4(b) of this
Agreement.
“Promissory Note” shall have the meaning provided in the Uniform Commercial Code
as in effect in the State of New York.
“Pro Rata Share” shall have the meaning provided in Section 5.4(b) of this
Agreement.
“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Assignor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any person acting under color of Governmental
Authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.
“Representative” shall have the meaning provided in Section 5.4(e) of this
Agreement.
“Secondary Obligations” shall have the meaning provided in Section 5.4(b) of
this Agreement.
“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.
“Secured Debt Agreements” shall mean and include this (i) Agreement, (ii) the
other Credit Documents, (iii) the Secured Hedging Agreements entered into with a
Secured Hedging Creditor and (iv) the Treasury Services Agreements entered into
with a Treasury Services Creditor.
“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements entered into with a Lender Counterparty,
provided that (i) such Interest Rate Protection Agreement and/or Other Hedging
Agreement expressly states that it constitutes a “Secured Hedging Agreement” for
purposes of the Credit Agreement and the other Credit Documents and (ii) the
Company and the other parties thereto shall have delivered to the Collateral
Agent a written notice specifying that such Interest Rate Protection Agreement
and/or Other Hedging Agreement constitutes a “Secured Hedging Agreement” for
purposes of the Credit Agreement and the other Credit Documents.
“Secured Hedging Creditors” shall have the meaning provided in the recitals of
this Agreement.

-26-



--------------------------------------------------------------------------------

        

“Secured Hedging Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article VII.
“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (each as defined in Article 8 of the
UCC) contained therein.
“Security” means all present and future “Securities” (as defined in Article 8 of
the UCC).
“Security Entitlements” means all present and future “security entitlements” (as
defined in Article 8 of the UCC).
“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.
“State” shall mean any state of the United States.
“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.
“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.
“Termination Date” shall have the meaning provided in Section 8.8(a) of this
Agreement.
“Trade Secrets” shall mean any confidential and proprietary information,
including inventions, formulae, algorithms, production procedures, know-how,
methods, techniques, marketing, plans, analyses, proposals, customer lists,
supplier lists, specifications, models, personal information, data collections,
source code and object code of an Assignor worldwide whether written or not.
“Transmitting Utility” shall have the meaning given such term in
Section 9‑102(a)(80) of the UCC as in effect on the date hereof.
“Treasury Services” shall have the meaning provided in the recitals of this
Agreement.
“Treasury Services Agreement” shall have the meaning provided in the recitals of
this Agreement.
“Treasury Services Creditors” shall have the meaning provided in the recitals of
this

-27-



--------------------------------------------------------------------------------

        

Agreement.
“Treasury Services Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article VII.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.
“U.S. Borrower” shall have the meaning provided in the recitals of this
Agreement.

ARTICLE VIII
MISCELLANEOUS
8.1.    Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be in writing and shall be sent or delivered by mail, telecopy or courier
service and all such notices and communications shall, when mailed, telecopied
or sent by courier, be effective when deposited in the mails, delivered to the
overnight courier, or sent by telecopier, except that notices and communications
to the Collateral Agent or any Assignor shall not be effective until received by
the Collateral Agent or such Assignor, as the case may be. All notices and other
communications shall be in writing and addressed as follows:
(a)    if to any Assignor, c/o:
Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076
Attention: Treasurer’s Office
Facsimile: (410) 865-8901
with a copy to:
Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8001
(b)    if to the Collateral Agent, at:
Deutsche Bank AG New York Branch
5022 Gate Parkway, Suite 200
Jacksonville, Florida 32256
Attention: Maxeen Jacques,
Facsimile: (732) 380-3355

-28-



--------------------------------------------------------------------------------

        

with a copy to:
Deutsche Bank AG New York Branch
60 Wall Street
New York, New York 10005
Attention: Courtney Meehan
Facsimile: (212) 797-5690
(c)
if to any Lender Creditor other than the Collateral Agent, at such address as
such Lender Creditor shall have specified in the Credit Agreement;

(d)
if to any Secured Hedging Creditor, at such address as such Secured Hedging
Creditor shall have specified in writing to the Company and the Collateral
Agent;

(e)
if to any Treasury Services Creditor, at such address as such Treasury Services
Creditor shall have specified in writing to the Company and the Collateral
Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
8.2.    Waiver; Amendment. Except as provided in Sections 8.8, 8.12 and 8.13
hereof and Section 13.12 of the Credit Agreement, none of the terms and
conditions of this Agreement or any other Security Document may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by each Assignor directly affected thereby (it being understood that the
addition or release of any Assignor hereunder or under another Security Document
shall not constitute a change, waiver, discharge or termination affecting any
Assignor other than the Assignor so added or released) and the Collateral Agent
(with the written consent of the Required Lenders).
8.3.    Obligations Absolute. The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement; or (c) any
amendment to or modification of any other Secured Debt Agreement or any security
for any of the Obligations (in each case), whether or not such Assignor shall
have notice or knowledge of any of the foregoing.
8.4.    Successors and Assigns. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 8.8
hereof, (ii) be binding upon each Assignor, its successors and assigns, provided
however, that except as otherwise permitted by the Credit Agreement, no Assignor
shall assign any of its rights or obligations hereunder without the prior
written consent of the Collateral Agent (with the consent of the Required
Lenders), and (iii) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements,

-29-



--------------------------------------------------------------------------------

        

statements, representations and warranties made by each Assignor herein or in
any certificate or other instrument delivered by such Assignor or on its behalf
under this Agreement shall be considered to have been relied upon by the Secured
Creditors and shall survive the execution and delivery of this Agreement and the
other Secured Debt Agreements regardless of any investigation made by the
Secured Creditors or on their behalf.
8.5.    Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
8.6.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO
PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY
SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH ASSIGNOR. EACH ASSIGNOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH ASSIGNOR AT ITS
ADDRESS FOR NOTICES AS PROVIDED IN SECTION 8.1 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES
ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL AFFECT THE RIGHT OF THE
COLLATERAL AGENT UNDER THIS AGREEMENT OR ANY SECURED CREDITOR TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER JURISDICTION.
(b)    EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN

-30-



--------------------------------------------------------------------------------

        

CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (a) ABOVE THAT ARE LOCATED IN THE COUNTY OF NEW
YORK AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
8.7.    Assignors’ Duties. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Assignor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obligations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.
8.8.    Termination; Release. (a)  On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 6.1 hereof, shall survive such termination) and the
Collateral Agent, at the request and expense of the respective Assignor, will
promptly execute and deliver to such Assignor a proper instrument or instruments
(including Uniform Commercial Code termination statements on form UCC-3)
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to such Assignor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Collateral Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement. As used in this Agreement,
“Termination Date” shall mean the date upon which the Total Revolving Loan
Commitment under the Credit Agreement has been terminated, no Note is
outstanding (and all Loans and Unpaid Drawings have been paid in full), all
Letters of Credit have been terminated (or have been cash collateralized or
backstopped by another letter of credit, in either case on terms and pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the
respective Issuing Lenders (which arrangements, in any event, shall require such
cash collateral or backstop letter of credit to be in a stated amount equal to
at least 105% of the aggregate Stated Amount of all Letters of Credit
outstanding at such time)), all Obligations under Secured Hedging Agreements and
Treasury Services Agreements and all other Obligations (other than indemnities
under the Credit Documents which are not then due and payable) then due and
payable have been paid in full (or arrangements with respect to the Secured
Hedging Agreements and/or Treasury Services Agreements that are satisfactory to
the applicable Secured Hedging Creditor or Treasury Services Creditor have been
made or the express provisions of such Secured Hedging Agreement or Treasury
Services Agreement shall not require the related Obligations to be repaid or
cash collateralized at such time) and all Secured Hedging Agreements and
Treasury Services Agreements have been terminated (or arrangements with respect
to the Secured Hedging Agreements and Treasury Services Agreements

-31-



--------------------------------------------------------------------------------

        

that are satisfactory to the applicable Secured Hedging Creditors or Treasury
Services Creditors, as the case may be, have been made or the express provisions
of such Secured Hedging Agreement or Treasury Services Agreement shall not
require the related Obligations to be repaid or cash collateralized at such
time).
(b)    In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party) in connection with a sale or
disposition permitted by Section 10.02 of the Credit Agreement or is otherwise
released at the direction of the Required Lenders (or all the Lenders if
required by Section 13.12 of the Credit Agreement), and the proceeds of such
sale or disposition (or from such release) are applied in accordance with the
terms of the Credit Agreement to the extent required to be so applied, the
Collateral Agent, at the request and expense of such Assignor, will duly release
from the security interest created hereby (and will promptly execute and deliver
such documentation, including termination or partial release statements,
including UCC-3s, subordination agreements and the like in connection therewith
to evidence the release of such item of Collateral or to subordinate its
interest in such item of Collateral) and assign, transfer and deliver to such
Assignor (without recourse and without any representation or warranty) such of
the Collateral as is then being (or has been) so sold or otherwise disposed of,
or released, and as may be in the possession of the Collateral Agent and has not
theretofore been released pursuant to this Agreement. In the case of any sale or
disposition of any Collateral permitted under Section 10.02 of the Credit
Agreement (unless sold to another Credit Party), the security interest created
hereby on such Collateral shall be automatically released without the need for
further action by any Person.  Furthermore, upon the release of any U.S.
Guarantor from the U.S. Guaranty in accordance with the provisions thereof, such
Assignor (and the Collateral at such time assigned by the respective Assignor
pursuant hereto) shall be automatically released from this Agreement, and the
Collateral Agent, at the request and expense of such Assignor being released,
will promptly execute and deliver such documentation, including termination or
partial release statements, including UCC-3s, and the like in connection
therewith) and assign, transfer and deliver to such Assignor (without recourse
and without any representation or warranty) the Collateral of such Assignor
being released.
(c)    At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 8.8(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by an Authorized Officer of such Assignor
stating that the release of the respective Collateral is permitted pursuant to
such Section 8.8(a) or (b). At any time that the Company or the respective
Assignor desires that a Subsidiary of the Company which has been released from
the U.S. Guaranty be released hereunder as provided in the penultimate sentence
of Section 8.8(b) hereof, it shall deliver to the Collateral Agent a certificate
signed by an Authorized Officer of the Company and the respective Assignor
stating that the release of the respective Assignor (and its Collateral) is
permitted pursuant to such Section 8.8(b).
(d)    The Collateral Agent shall have no liability whatsoever to any other
Secured Creditor as the result of any release of Collateral by it in accordance
with, or which the Collateral Agent in good faith believes to be in accordance
with, this Section 8.8.
8.9.    Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so

-32-



--------------------------------------------------------------------------------

        

executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Collateral Agent.
8.10.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.11.    The Collateral Agent and the other Secured Creditors. The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement. It is expressly understood and agreed
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 12 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 12 of the Credit
Agreement.
8.12.    Additional Assignors. It is understood and agreed that any Domestic
Subsidiary of the Company that desires to become an Assignor hereunder, or is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the requirements of the Credit Agreement or any other Credit
Document, shall become an Assignor hereunder by (x) executing a counterpart
hereof and delivering same to the Collateral Agent or by executing a Joinder
Agreement and delivering the same to the Collateral Agent, in each case as may
be requested by the Collateral Agent (provided such Joinder Agreement shall not
require the consent of any Assignor), (y) delivering supplements to Annexes A
through G, inclusive, hereto as are necessary to cause such Annexes to be
complete and accurate with respect to such additional Assignor on such date and
(z) taking all actions as specified in this Agreement as would have been taken
by such Assignor had it been an original party to this Agreement, in each case
with all documents required above to be delivered to the Collateral Agent and
with all documents and actions required above to be taken to the reasonable
satisfaction of the Collateral Agent and upon such execution and delivery, such
Subsidiary shall constitute an Assignor hereunder.
8.13.    Release of Assignors. If at any time all of the Equity Interests of any
Assignor (or, to the extent any other Security Document requires releases
thereunder to occur in accordance with the provisions of this Agreement, the
pledgor, transferor, mortgagor or other corresponding party under such other
Security Document) owned by the Company and its Subsidiaries (other than the
Equity Interests of a Borrower) are sold (to a Person other than the Company or
any of its Subsidiaries) in a transaction permitted pursuant to the Credit
Agreement (and which does not violate the terms of any other Credit Document
then in effect), then, at the request and expense of the Company, the respective
Assignor shall be immediately released as an Assignor pursuant to this Agreement
(and the Collateral Agent (or, to the extent any other Security Document
requires releases thereunder to occur in accordance with the provisions of this
Agreement, the pledgee, assignee, mortgagee or other corresponding party under
such other Security Document) shall execute and deliver such instruments of
release as are reasonably requested by the Company and otherwise

-33-



--------------------------------------------------------------------------------

        

reasonably satisfactory to the Collateral Agent). At any time the Company
desires that the Collateral Agent acknowledge that an Assignor has been released
from this Agreement as provided in this Section 8.13, the Company shall deliver
to the Collateral Agent a certificate signed by an Authorized Officer of the
Company stating that the release of the respective Assignor is permitted
pursuant to this Section 8.13.
[Remainder of this page intentionally left blank; signature page follows]



-34-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
 
ASSIGNORS:
 
CIENA CORPORATION
 
 
 


By: /s/ Elizabeth Dolce
 Name: Elizabeth Dolce
Title: Vice President and Treasurer
 
 
 
CIENA COMMUNICATIONS, INC.
 
 
 


By: /s/ Elizabeth Dolce
 Name: Elizabeth Dolce
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




Accepted and Agreed to:

DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent


By: /s/ Courtney E. Meehan
Name: Courtney E. Meehan
Title: Vice President


By: /s/ Evelyn Thierry
Name: Evelyn Thierry
Title: Director


